DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-7, 10-14, 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An inner shroud of a turbine vane comprising:
a platform part configured to support an airfoil;
a root part configured to be connected to a bottom surface of the platform part; and
a stress canceling part formed at a bottom of the airfoil and configured to cancel a stress applied to the airfoil by flowing combustion gas,
wherein the stress canceling part comprises a protrusion configured to protrude from a bottom of one surface of the root part and a recess configured to be recessed from a bottom of the other surface of the root part, the protrusion formed in the root part of one airfoil being inserted into and contacting the recess formed in the root part of an adjacent airfoil,
wherein the protrusion formed in the root part and the recess formed in the root part include inclined surfaces at predetermined angles,
wherein the stress applied to the single airfoil by the flowing combustion gas is canceled based on an upward displacement caused at the protrusion and a downward displacement caused at the recess during a normal operation of the turbine, and
wherein a cooling passage for cooling is formed inside the platform part and the root part.”

The underlined limitations are shown in Fig. 7, Fig. 7 and supported at least in Specification, Paragraphs 67-69, 74, 75.  Based on the teachings of the claimed language, Remark, Specification and drawings, the examiner considered the applicant would like to defined the stress canceling part is formed at a very bottom of the airfoil, which means must be in the very bottom area of the root part Part 232, which must includes the bottom surface of Part 232, as shown in Fig. 5, Part 1100, Part 1200.  In addition, the stress in the claimed invention means the “bending force” generated by the top of the turbine vane.  Therefore, the stress canceling part must be located in specific locations and the function of the stress canceling part is used to cancel a bending force generated by the top of the turbine vane with a specific way.

After reviewing the amended claimed language, Specification, Remark and the drawings, the examiner considered Joslin (US6910854B2) in view of Shaw (US6425738B1) would fail to teach all the underlined limitations mentioned above.  In Joslin, the stress canceling part are located on the top portion of the root part (Joslin, Fig. 1) and Shaw is silent about the exact location of the stress canceling part.  Therefore, it is unclear whether the references would clearly reflect the locations of the stress canceling part as taught in the claimed language.  Even one with ordinary skill in the art would considered the references would teach the locations of the stress canceling part under the broadest reasonable interpretation, the examiner considered the references would fail to teach, explain or indicate the stress canceling part is used to cancel a bending force generated by the top of the turbine vane with a specific way.   Joslin and Shaw only teach the design of the root part would cancel the stress from the thermal expansion during the operation (Joslin, Col. 1, Lines 21-32, Shaw, Col. 1, Lines 43-50), but fail to teach, explain or indicate the stress canceling function and method as taught in the claimed invention.  Therefore, the examiner considered the references fail to teach all the limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 7 and 14 are allowed based on at least the same reasons as Claim 1.  Claims 4-6, 10-13, 17-20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747